Case 2:20-cv-00152-WC Document1 Filed 03/06/20 Page 1 of 2

MD AL MODIFIED AO 440 (Rev. 12/09) Summons ina Civil Action

UNITED STATES DISTRICT COURT

for the
Middle District of Alabama

 

 

Latoya Nelson )
Plaintiff ) eal. oN mae soit 5) as
Vv. ) Civil Action No. 7 «1
Glovis Alabama, LLC d/b/a Hyundai Glovis )
Defendant )
SUMMONS IN A CIVIL ACTION

&

To: (Defendant's name and address) Glovis Alabama, LLC d/b/a Hyundai Glovis
clo CSC Lawyers Incorporating SVC Inc.
150 South Perry Street
Montgomery, AL 36104

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if
you ar? the United States or a United States agency, or an officer or employee of the United States described in
Fed. R. Civ.P. 12 (a)(2) or (3) — or 90 days in a Social Security action — you must serve on the plaintiff an answer to
the attached complaint or a motion under Rule 12 of the Federal Rules of Civil Procedure. The answer or motion must
be served on the plaintiff or plaintiff's attorney, whose name and address are:

Joshua A. Wrady

WRADY, MICHEL & KING

505 20th Street North, Suite 1650
Birmingham, AL 35203

If You fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

DEBRA P. HACKETT, CLERK OF COURT

Date: alylrono ee fee

Sigpater os Clerk or Deputy Clerk

 
Case 2:20-cv-00152-WC Document1 Filed 03/06/20 Page 2 of 2

MD AL MODIFIED AO 440 (Rev. 02/09) Summons in a Civil Action (Page 2)

Civil Action No.

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4(1))

This summons for (name of individual and title, ifany)(Sy / K A | ( (|
TYNaiai Fila (

1 I personally served the summons on the individual at (place)

was received by me on (date)

 

 

on (date) ; or

 

© I left the summons at the individual’s residence or usual place of abode with (name)

, a person of suitable age and discretion who resides there,

 

on (date) , and mailed a copy to the individual’s last known address; or

(I served the summons on (name of individual) Ke| J W ENOSTO 7 , who is
designated by law to accept service of process on behalf of (name of organization) QO \ OV \§ A | O anna
5 or

| A las on (date) 2 | L 10

© [returned the summons unexecuted because ; or

 

~ O Other (specify):

My fees are $ for travel and $ for services, for atotalof$ 9.90

I declare under penalty of perjury that this information is true.

pae: 3{4/20 _Ae@wollok

Server's signature

AOR mova Neb Server

Printed name and title

 

100 Century Park South Ste 120
Birmingham, AL 35226
855-273-783]

alaserve@mlqas.com

 

Si

Additional information regarding attempted service, etc:

* SCRWIE Mode ot WU! S.lowentc St.
pene AL ?
